                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT BOWLING GREEN
                           CIVIL ACTION NO. 1:18CV-P156-GNS


BARBARA SCHAMBON                                                                      PETITIONER

v.

JANET CONOVER, WARDEN                                                                RESPONDENT

                                  MEMORANDUM OPINION

       This matter is before the Court on a pro se petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by Petitioner Barbara Schambon (DN 1). In the cover letter enclosing the

petition (DN 1-2), Schambon states the petition was a second or successive habeas corpus

petition and that she recently had filed a motion in the Sixth Circuit Court of Appeals seeking

authorization to file a second or successive habeas petition in accordance with 28 U.S.C.

§ 2244(b)(3). She asserts that she was uncertain if her motion filed in the Sixth Circuit tolled the

one-year statute of limitations governing her § 2254 petition, which she reports would have

expired on December 7, 2018. She requests the Court to “hold” her petition “till [she] can find

out from the federal circuit-court if they will give permission to allow the 2254[] to proceed.”

A review of the Sixth Circuit docket shows that the Sixth Circuit denied Schambon’s motion for

an order authorizing a second or successive § 2254 petition on January 4, 2019. See In re:

Barbara Schambon, No. 18-5653 (DN 7).

       “Before a second or successive application . . . is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3)(A). “[W]hen a second or successive petition

for habeas corpus relief or § 2255 motion is filed in the district court without § 2244(b)(3)
authorization from [the Sixth Circuit Court of Appeals], the district court shall transfer the

document to [the Sixth Circuit Court of Appeals] pursuant to 28 U.S.C. § 1631.” In re Sims, 111

F.3d 45, 47 (6th Cir. 1997). However, when the appeals court has already denied a motion for

authorization to file a second or successive petition, transferring the petition to the appellate

court would be futile. Harris v. Warden, Chillicothe Corr. Inst., No. 3:15-cv-1792015, 2015

U.S. Dist. LEXIS 98359, at *2 (S.D. Ohio July 28, 2015) (“Because the Sixth Circuit has already

refused permission for a second or successive petition, transferring the case to that court under In

re Sims, 111 F.3d 45 (6th Cir. 1997), would be a futile act.”), report and recommendation

adopted, 2015 U.S. Dist. LEXIS 139899 (S.D. Ohio Oct. 14, 2015); see also Robles v. Lempke,

No. 09-CV-2636 (AMD) (JO), 2018 U.S. Dist. LEXIS 42091, at *10 (E.D.N.Y. Mar. 14, 2018)

(“Of course, if the Second Circuit has already denied certification, any transfer to the Second

Circuit for certification would be futile.”) (internal quotation marks omitted). Therefore, because

the Sixth Circuit has already denied Schambon’s motion for authorization to file a second or

successive petition, transferring the instant petition to the Sixth Circuit would be futile.

       Finding that this Court is not authorized to consider the instant petition under

§ 2244(b)(3)(A), the § 2254 petition must be dismissed.

                             CERTIFICATE OF APPEALABILITY

       In the event that Schambon appeals this Court’s decision, she is required to obtain a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A district court

must issue or deny a certificate of appealability and can do so even though the petitioner has yet

to make a request for such a certificate. Castro v. United States, 310 F.3d 900, 903 (6th Cir.

2002). When a district court denies a petition on procedural grounds without addressing the

merits of the petition, a certificate of appealability should issue if the petitioner shows “that



                                                   2
jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a

plain procedural bar is present and the district court is correct to invoke it to dispose of the

matter, a reasonable jurist could not conclude either that the court erred in dismissing the motion

or that the petitioner should be allowed to proceed further. Id. In such a case, no appeal is

warranted. Id. This Court is satisfied that no jurists of reason could find its procedural ruling to

be debatable. Thus, no certificate of appealability is warranted in this case.

        The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:    March 1, 2019




cc:     Petitioner, pro se
        Respondent
4416.010




                                                   3
